Sognier, Chief Judge.
In DeKalb County v. Wideman, 262 Ga. 210 (416 SE2d 498) (1992) the Supreme Court affirmed in part and reversed in part our decision in Wideman v. DeKalb County, 200 Ga. App. 624 (409 SE2d 537) (1991), in which we reversed the judgment of the trial court. Accordingly, our opinion is vacated, the judgment of the Supreme Court is made the judgment of this court, and the case is remanded for proceedings consistent with that opinion.

Judgment affirmed in part and reversed in part.


McMurray, P. J., and Andrews, J., concur.